Case 1:19-cv-01152-LJV-JJM Document 14-10 Filed 09/25/19 Page 1 of 3




                         Exhibit E
               Case 1:19-cv-01152-LJV-JJM Document 14-10 Filed 09/25/19 Page 2 of 3




        Forwarded message
From: Frank, Meghan <mmfrank@mtb. com>
Date: Wed, Aug 7, 2019 at 1:52 PM
Subject: Severance Notification
To: Christine Saraceni <cantinore27@gmail.com>



Hello Chris,




A review of your email traffic was conducted after your departure and revealed that you sent client list spreadsheet to
your husband's email address. This transmission violates the Bank's Information Security Policy and the terms of your
severance agreement. The Bank's Privacy Office has been notified and requires the recipient of the email to execute a
data destruction acknowledgement (attached) and returned as soon as administratively possible to orivacv@)mtb. com.
This message also confirms that due to this violation, your severance benefits have been forfeited and will not be paid
out to you.




Thank you,

Meghan Frank, PHR; SHRM-CP

Vice President | M&T Bank

Human Resources | Senior Employee Relations Specialist
               Case 1:19-cv-01152-LJV-JJM Document 14-10 Filed 09/25/19 Page 3 of 3




80 Holtz Drive, Cheektowaga, NY 14225

716-840-7995

mmfrankOmtb. com I mtb. cpm




This email may contain privileged and/or confidential information that is intended solely for the use of the addresses. If
you are not the intended recipient or entity, you are strictly prohibited from disclosing, copying, distributing or using any
of the information contained in the transmission. Ifyou received this communication in error, please contact the sender
immediately and destroy the material in its entirety, whether electronic or hard copy. This communication may contain
nonpublic personal information about consumers subject to the restrictions of the Gramm-Leach-Bliley Act and the
Sarbanes-Oxley Act. You may not directly or indirectly reuse or disclose such information for any purpose other than to
provide the services for which you are receiving the information. There are risks associated with the use of electronic
transmission. The sender of this information does not control the method oftransmittal or service providers and
assumes no duty or obligation for the security, receipt, or third party interception of this transmission.
